DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/09/2020 is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on1/31/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-15 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Seyfried et al. (WO 2017/202980) in view of Daly et al. (US 5,337,333).

Regarding claim 1, Seyfried teaches an imaging system (refer to WO 2017/202980; Imaging Microscopy) comprising: 
a light source configured to generate successive light pulses (microscope 10 has a pulsed laser light source 12, which is designed to emit light with periodic excitation light pulses [page 6 of machine translation MT], Fig. 1; “FIG. 2 shows a measuring interval defined between two successive excitation light pulses”; [page 7, MT]) of intensity having a pulse interval (“emit light with periodic excitation light pulses”, [page 6 of machine translation], see Figs. 2-3); and 
a microscopy system (10) configured to image a sample (sample 36, display device 56, e.g. monitor; Fig. 1 [page 6 of MT) and to process signals detected from the sample based on intensities of the successive light pulses (Fig. 1 shows detected signal and the processing unit, “detector signal 43, which is then fed to a processing unit 44. The processing unit 44 is designed to scan the analog detector signal 43 at a predetermined sampling clock and thus to convert the analog detector signal 43 into a digital detector signal”, [page 6]; “the detector 42 receives the fluorescence photons released in the sample 36. Based on these detection … unit 44 determines a quantity characterizing the fluorescence decay behavior, e.g. a fluorescence decay time …  the processing unit 44 is designed to determine, based on the digital detector signal, whether more than a predetermined number of fluorescence photons are detected by the detector 42 within a measurement interval which is defined, for example, by two successive excitation light pulses has been recorded”, [page 6-7]. “fluorescence decay behavior is determined on the basis of the detection times of the detected fluorescence photons, and imaging is performed” [abstract]; the detected fluorescence photons, and imaging based on the characterizing quantity make”, “The user can then adjust the excitation light intensity so that both bar symbols on the display device have the same length”, [page 6]).
Seyfried doesn’t explicitly teach the light source  generates light pulses of diminishing intensity.
Seyfried and Daly are related as pulsed Laser beam.
Daly teaches the light source for generates light pulses of diminishing intensity (Fig. 1 shows light source including laser source 34 and loop 10, [col. 4, lines 8-14], and Fig. 3 shows trace diagram of generated light pulses of diminishing intensity, [col. 2, lines 47-50, and col. 5, lines 34-56]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried to include light pulses of diminishing intensity as taught by Daly for the predictable result of adding an advantage for modulating and extending a laser beam pulse which can withstand usage with high power lasers and for controlling the waveshape and duration of a laser pulse, as Daly teaches in summary of invention.
Regarding claim 2, the imaging system according to claim 1 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 1.
Seyfried further teaches, wherein the light source comprises: a pulse laser configured to generate light pulses having a repetition interval (“microscope 10 has a pulsed laser light source 12, which is designed to emit light with periodic excitation light pulses” [page 6] ); a first beam splitter configured to receive a light pulse (Fig. 1, beam splitter 24, [page 6 of machine translation MT]) and to direct a first percentage of the light pulse (reflected portion 20 of the excitation light 14 emitted by the laser light source 12 through the beam splitter 24) and output a second percentage of the light pulse to the microscopy system (see Fig. 1, second percentage of the light pulse goes to microscopy system, enters a microscope objective 34, [page 6 of MT]); 
Daly further teaches a first percentage of the light pulse onto a delay loop (Fig. 1, loop 10; [C-3, L-2]), wherein the delay loop is configured to direct the first percentage of light pulse back to the first beam splitter with a time delay (Fig. 1 shows the delay loop is configured to direct the first percentage of light pulse back to the first beam splitter 12 with a time delay; “The delay loop 10 has a partially reflective beam splitter 12 and a plurality (three, in the present example) of highly reflective mirrors 14”, [C-3, L5-25]; “a portion of the laser beam pulse 20 is emitted from the delay loop 10 through the partially reflective beam splitter 12 while the remainder of the laser beam pulse 20 continues to circulate within the delay loop 10”, [C-4, L-45-48]); and wherein the system is configured to, by having continued looping of a light pulse in the delay loop, output successive light pulses of diminishing intensity with the pulse interval being equal to the time delay (see Fig. 3, time factor 62, [C-5, L-24-25]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly to include a delay loop where a first percentage of the light pulse enters the delay loop, the delay loop is configured to direct the first percentage of light pulse back to the first beam splitter with a time delay; and wherein the system is configured to, by having continued looping of a light pulse in the delay loop, output successive light pulses of diminishing intensity with the pulse interval being equal to the time delay for the predictable result of adding an advantage to the system for reliable operation, modulating the laser beam pulse and advantage of controlling the waveshape and duration of a laser pulse, as Daly teaches in summary of invention.
Regarding claim 4, the imaging system according to claim 2 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 2.
Daly further teaches, wherein the time delay introduced by the delay loop is shorter than the repetition interval (“skilled in the art will recognize that, by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly to include the delay loop shorter than the repetition interval, for the predictable result of adding an advantage for controlling the waveshape and duration of a laser pulse, as Daly teaches in summary of invention.
Regarding claim 5, the imaging system according to claim 2 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 2.
Daly further teaches, wherein the time delay in the delay loop is configurable (“by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly wherein the time delay in the delay loop is configurable, for the predictable result of adding an advantage for controlling the waveshape and duration of a laser pulse, as Daly teaches in summary of invention.
Regarding claim 6, the imaging system according to claim 2 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 2.
Daly further teaches, wherein the first and second percentages are configurable (“A variable regarding the mirrored side 22 of the beam splitter 12 is that the mirrored surface 22 is treated, using known methods, such that the proportion of the laser beam pulse 20 which is passed therethrough is controlled” [C-3, L37-43])
Regarding claim 7, the imaging system according to claim 1 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 1.
Seyfried teaches, wherein the microscopy system (Fig. 1, microscope 10, [page 6 of MT]) comprises: a sample objective (Fig. 1, objective 34, [page 6 of MT]); a detector (Fig. 1, detector 42, microscope 10, [page 6 of MT]) and one or more optical elements (Fig. 1, mirror 26, lenses 32 and 30, [page 6 of MT]) configured to direct the successive light pulses to the sample objective (34); wherein the sample objective is configured to focus the successive light pulses at a focal plane within the sample; wherein the detector is configured to detect light emitted from the focal plane within the sample in response to the focused successive light pulses (see Fig. 1, sample 36 and emitted light 38).
Regarding claim 8, the imaging system according to claim 7 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 7.
Seyfried teaches, wherein the detector comprises temporal buffers configured to store detected light signals from the sample for each of the successive light pulses (Fig. 1, comparator 46 and convertor, [page 6 of MT]); and the microscope system further comprising a processor configured to process data in a buffer that corresponds to one of the successive light pulses in which the detected light signal does not saturate the buffer (see Fig. 1, processing unit 44, [page 6 of MT]).
Regarding claim 9, the imaging system according to claim 8 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 8.
Seyfried teaches, wherein, for each imaging spot, the processor is further configured to select the data in the buffer that corresponds to the highest intensity pulse among those pulses that do not cause buffer saturation (see description in page 6-7 of MT; “the processing unit 44 is also designed to control the scanning unit 28 in a manner known per se. In addition, the processing unit 44 has a display device 56, e.g. a monitor. the processing unit 44 has the function of determining, from the analog detector signal 43 provided by the detector 42, the detection times at which the detector 42 receives the fluorescence photons released in the sample 36. Based on these detection times, the processing unit 44 determines a quantity characterizing the fluorescence decay behavior, e.g. a fluorescence decay time … the processing unit 44 excludes this measurement interval for the determination of the variable characterizing the fluorescence decay behavior …”).
Regarding claim 10, the imaging system according to claim 7 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 7.
Seyfried teaches, wherein the one or more optical elements comprises a scan unit configured to scan the focused light pulses within the focal plane (Fig. 1, scanning mirror 28, [page 6 of MT).
Regarding claim 11, the imaging system according to claim 7 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 7.
Seyfried teaches, wherein each of the light pulses provides excitation light to the sample such that the detected emitted light is fluorescence emission light in response to the focused excitation light (“the sample 36 illuminated by the excitation light 18, fluorescent molecules for the emission of fluorescent light 38 are excited… fluorescent light passes then to a first detector 42”, [page 6 of MT]). 
Regarding claim 12, the imaging system according to claim 11 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 11.
Seyfried teaches, wherein a wavelength of the excitation light and a wavelength of the fluorescence emission light, which is generated in response to a two-photon excitation process (“the sample 36 illuminated by the excitation light 18, fluorescent molecules for the emission of fluorescent light 38 are excited. The fluorescence photons forming the fluorescent light”, and “The user can then adjust the excitation light intensity”; [page 6 of MT]).
Seyfried doesn’t explicitly teach excitation light is two times as long as a wavelength of the fluorescence emission light.
Daly teaches excitation light is controllable (“by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly wherein the excitation light is two times as long as a wavelength of the fluorescence emission light, for the predictable result of adding an advantage of better image acquisition and display.
Regarding claim 13, the imaging system according to claim 11 is rejected (see above).
Seyfried in view of Daly teaches the imaging system according to claim 11.
Seyfried teaches, wherein pulsed excitation and the fluorescence emission (“the sample 36 illuminated by the excitation light 18, fluorescent molecules for the emission of fluorescent light 38 are excited. The fluorescence photons forming the fluorescent light”, and “The user can then adjust the excitation light intensity”; [page 6 of MT]).
Daly teaches excitation light is controllable (“by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly wherein the pulse interval is longer than the duration of the fluorescence emission, for the predictable result of adding an advantage of better image acquisition and display.
Regarding claim 14, Seyfried teaches an imaging method comprising: generating, by a light source (microscope 10 has a pulsed laser light source 12, which is designed to emit light with periodic excitation light pulses [page 6 of machine translation MT]), successive light pulses of intensity having a pulse interval (“FIG. 2 shows a measuring interval defined between two successive excitation light pulses”; [page 7, MT]); imaging a sample (Fig. 1 sample 36) and processing signals detected from the sample based on intensities of the successive light pulses (sample 36, forming the fluorescent light 38, processing unit 44; display device 56, e.g. monitor; Fig. 1, [page 6 of MT).
Seyfried doesn’t explicitly teach the light pulses of diminishing intensity.
Seyfried and Daly are related as pulsed Laser beam.
Daly teaches the light pulses of diminishing intensity (Fig. 1 shows light source including laser source 34 and loop 10, [col. 4, lines 8-14], and Fig. 3 shows trace diagram of generated light pulses of diminishing intensity, [col. 2, lines 47-50, and col. 5, lines 34-56]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried to include light pulses of diminishing intensity as taught by Daly for the predictable result of adding an advantage for modulating and extending a laser beam pulse which can withstand usage with high power lasers and for controlling the waveshape and duration of a laser pulse, as Daly teaches in summary of invention.
Regarding claim 15, the imaging method according to claim 14 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 14.
Seyfried further teaches, wherein the generating the successive light pulses of intensity having a pulse interval comprises: generating, by a pulse laser, light pulses having a repetition interval and receiving by first beam splitter (“microscope 10 has a pulsed laser light source 12, which is designed to emit light with periodic excitation light pulses” [page 6] ); receiving by a first beam splitter a light pulse (beam splitter 24, Fig. 1) and directing the light pulse to sample (see Fig. 1, pulsed laser 12, excitation pulse 18; [page 6 of MT]).
Daly further teaches the light pulses of diminishing intensity (Fig. 1 shows light source including laser source 34 and loop 10, [col. 4, lines 8-14], and Fig. 3 shows trace diagram of generated light pulses of diminishing intensity, [col. 2, lines 47-50, and col. 5, lines 34-56]), receiving, by a first beam splitter (Fig. 1, splitter 12), a light pulse and directing a first percentage of the light pulse onto a delay loop and outputting a second percentage of the light pulse for imaging the sample; directing, by the delay loop, the first percentage of light pulse back to the first beam splitter with a time delay; and by having continued looping of a light pulse in the delay loop, outputting successive light pulses of diminishing intensity with the pulse interval being equal to the time delay (Fig. 1 shows the delay loop is configured to direct the first percentage of light pulse back to the first beam splitter 12 with a time delay; “The delay loop 10 has a partially reflective beam splitter 12 and a plurality (three, in the present example) of highly reflective mirrors 14”, [C-3, L5-25]; “a portion of the laser beam pulse 20 is emitted from the delay loop 10 through the partially reflective beam splitter 12 while the remainder of the laser beam pulse 20 continues to circulate within the delay loop 10”, [C-4, L-45-48], Fig. 3, time factor 62, [C-5, L-24-25]).
Regarding claim 17, the imaging method according to claim 15 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 15.
Daly further teaches, wherein the time delay introduced by the delay loop is shorter than the repetition interval (“skilled in the art will recognize that, by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly to include the delay loop shorter than the repetition interval, for the predictable result of adding an advantage for controlling the waveshape and duration of a laser pulse, as Daly teaches in summary of invention.
Regarding claim 18, the imaging method according to claim 15 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 15.
Daly further teaches, wherein the time delay in the delay loop is configurable (“by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
Regarding claim 19, the imaging method according to claim 15 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 15.
Daly further teaches, wherein the first and second percentages are configurable (“a variable ….. the mirrored surface 22 passes therethrough approximately one half of the laser beam pulse 20, although it is within the scope of the invention that this might be varied according to the needs of the particular application”, [col. 3, lines 37-48]).
Regarding claim 20, the imaging method according to claim 14 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 14.
Seyfried further teaches, the imaging method, further comprising: directing, by one or more optical elements, the successive light pulses to a sample objective (see Fig. 1, optical elements mirror 28, lenses 30 and 32); focusing, by the sample objective (objective 34 [page 6 of MT]), the successive light pulses at a focal plane within the sample (laser pulse from 12, sample 36); detecting, by a detector (Fig. 1, detector 42, Fig. 1, microscope 10, [page 6 of MT]), light emitted from the focal plane within the sample in response to the focused successive light pulses (see Fig. 1, sample 36, emitted light 38).
Regarding claim 21, the imaging method according to claim 20 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 20.
Seyfried further teaches, the imaging method, further comprising storing detected light signals from the sample for each of the successive light pulses in temporal buffers of the detector (Fig. 1, comparator 46 and convertor, [page 6 of MT]), and processing data in a buffer that corresponds to one of the successive light pulses in which the detected light signal does not saturate the buffer (see Fig. 1, 46 in processing unit 44, [page 6 of MT]).
Regarding claim 22, the imaging method according to claim 21 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 21.
Seyfried further teaches, the imaging method, further comprising, for each imaging spot, selecting the data in the buffer that corresponds to the highest intensity pulse among those pulses that do not cause buffer saturation (see description in page 6-7 of MT; “the processing unit 44 is also designed to control the scanning unit 28 in a manner known per se. In addition, the processing unit 44 has a display device 56, e.g. a monitor. the processing unit 44 has the function of determining, from the analog detector signal 43 provided by the detector 42, the detection times at which the detector 42 receives the fluorescence photons released in the sample 36. Based on these detection times, the processing unit 44 determines a quantity characterizing the fluorescence decay behavior, e.g. a fluorescence decay time … the processing unit 44 excludes this measurement interval for the determination of the variable characterizing the fluorescence decay behavior …”).
Regarding claim 23, the imaging method according to claim 20 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 20.
Seyfried further teaches, the imaging method of claim 20, wherein the one or more optical elements comprises a scan unit, and the method further comprises scanning the focused light pulses within the focal plane (Fig. 1, scanning mirror 28, figure shows focused light pulses within the focal plane, [page 6 of MT).
Regarding claim 24, the imaging method according to claim 20 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 20.
Seyfried further teaches, the imaging method of claim 20, wherein each of the light pulses provides excitation light to the sample such that the detected emitted light is fluorescence emission light in response to the focused excitation light (“the sample 36 illuminated by the excitation light 18, fluorescent molecules for the emission of fluorescent light 38 are excited… fluorescent light passes then to a first detector 42”, [page 6 of MT]).
Regarding claim 25, the imaging method according to claim 24 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 24.
Seyfried teaches, wherein a wavelength of the excitation light and a wavelength of the fluorescence emission light, which is generated in response to a two-photon excitation process (“the sample 36 illuminated by the excitation light 18, fluorescent molecules for the emission of fluorescent light 38 are excited. The fluorescence photons forming the fluorescent light”, and “The user can then adjust the excitation light intensity”; [page 6 of MT]).
Seyfried doesn’t explicitly teach excitation light is two times as long as a wavelength of the fluorescence emission light.
Daly teaches excitation light is controllable (“by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly wherein the excitation light is two times as long as a wavelength of the fluorescence emission light, for the predictable result of adding an advantage of better image acquisition and display.
Regarding claim 26, the imaging method according to claim 24 is rejected (see above).
Seyfried in view of Daly teaches the imaging method according to claim 24.
Seyfried teaches, wherein pulsed excitation and the fluorescence emission (“the sample 36 illuminated by the excitation light 18, fluorescent molecules for the emission of fluorescent light 38 are excited. The fluorescence photons forming the fluorescent light”, and “The user can then adjust the excitation light intensity”; [page 6 of MT]).
Daly teaches excitation light is controllable (“by varying the delay loop length 24 …. varying in both relative intensity and time factor 62”, [C-6, L-10-16]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Seyfried in view of Daly wherein the pulse interval is longer than the duration of the fluorescence emission, for the predictable result of adding an advantage of better image acquisition and display.

Allowable Subject Matter
Claims 3, 16 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination does not disclose nor render reasonably obvious the system wherein the delay loop comprises a path that traverses: a half-wave plate; and a second beam splitter; wherein the first and second mirrors are configured to direct the first percentage of the light pulse through the half-wave plate to the second beam splitter, the half-wave plate changing the polarization state of the light pulse; wherein the second beam splitter is a polarizing beam splitter configured to receive the first percentage of the light pulse from the half-wave plate and reflect the first percentage of the light pulse having a second polarization state to the first beam splitter; and wherein the second beam splitter is further configured to receive the light pulse from the pulse laser and transmit the light pulse having a first polarization state to the first beam splitter (claims 3 and 16); and wherein the light source comprises: a pulse laser configured to generate light pulses; and a synchronous electro-optic modulator (SEOM) with a delay loop; wherein the SEOM comprises: a quarter wave plate; a first polarizing beam splitter or polarizer; an electro-optic modulator (EOM); circuitry configured to drive the SEOM with a drive waveform, the drive waveform being a phase-coherent sinusoidal waveform at a period equal to a time delay in the delay loop; and a second polarizing beam splitter; wherein the SEOM is arranged to direct the laser pulses from the laser source through the half wave plate, the first polarizing beam splitter, the EOM, and then to the second polarizing beam splitter; wherein the second polarizing beam splitter is configured to split the light pulses from the EOM into an output pulse train having a first polarization state and a loop-back pulse train into the delay loop having a second polarization state (claim 27); in combination of the other limitations of the claims 3, 16 or 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872